             Case 1:20-cv-08422-ER-BCM Document 11
                                                10 Filed 01/15/21
                                                         01/14/21 Page 1 of 2
                                             U.S. Department of Justice
      [Type text]
                                                               United States Attorney
                                                               Southern District of New York
                                                           86 Chambers Street
                                                           New York, New York 10007
                                1/15/21
                                                        January 14, 2021

      By CM/ECF

      Honorable Barbara C. Moses
      United States Magistrate Judge
      United States Courthouse
      500 Pearl St.
      New York, NY 10007-1312

         Re:     DuBois vs. Saul, 1:20-cv-8422-ER-BCM

      Dear Judge Moses:

      This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
      above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
      Commissioner to deny plaintiff’s application for program benefits. The Commissioner is to file
      a certified administrative record (CAR) by January 21, 2021. The undersigned respectfully
      requests a 60-day extension of this deadline to March 22, 2021, to file the CAR.

      This is the Commissioner’s first request for an extension of the deadline to file this certified
      administrative transcript. The extension is necessary because teleworking and other temporary
      workplace changes due to the COVID-19 pandemic have significantly impacted the operations of
      the Social Security Administration’s Office of Appellate Operations (OAO) and materially
      affected its ability to prepare CARs, including obtaining transcriptions of hearing recordings
      from private contractors. Over the past few months, OAO has redesigned its business process to
      allow for a mostly virtual CAR preparation process, and has worked and continues to work to
      expand and improve this process. Although the current process has improved and increased
      CAR production, challenges remain, including rising court case filings, as well as staffing and
      processing problems with transcript typing service contractors. OAO asks for continued patience
      as it strives to resolve these issues.

      Lastly, Plaintiff consents to the requested extension.


Application GRANTED. No further extensions will be granted absent compelling circumstances. SO ORDERED.



___________________________
Barbara Moses, U.S.M.J.
January 15, 2021
      Case 1:20-cv-08422-ER-BCM Document 11
                                         10 Filed 01/15/21
                                                  01/14/21 Page 2 of 2

                                                                                       Page 2


Thank you for Your Honor’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                   By:      Benil Abraham
                                            Benil Abraham
                                            Special Assistant United States Attorney
                                            c/o Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            Tel.: (212) 264-2012
                                            Fax: (212) 264-6372
                                            benil.abraham@ssa.gov

cc: Howard Olinsky, Esq.
